Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J), rendered August 3, 2000, convicting him of robbery in the second degree, attempted robbery in the second degree (two counts), assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]; cf. People v Stultz, 2 NY3d 277 [2004]). The defendant failed to demonstrate that there were no strategic or other legitimate explanations for his attorney’s alleged shortcomings, and failed to overcome the presumption that “counsel acted in a competent manner and exercised professional judgment” in declining to make certain objections and requests (People v Rivera, 71 NY2d 705, 709 [1988]; see People v Taylor, 1 NY3d 174, 177 [2003]; see also Strickland v Washington, 466 US 668, 688-690 [1984]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.